Citation Nr: 1452436	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  07-13 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed lumbar spine disorder, to include as secondary to the service-connected bilateral knee and ankle disabilities.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected right knee injury with degenerative joint disease.

3.  Entitlement to an increased rating in excess of 10 percent for the service-connected left knee injury with degenerative joint disease.

4.  Entitlement to an increased rating in excess of 10 percent for the service-connected right ankle degenerative joint disease.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.

6.  Entitlement to an earlier effective date for the grant of service connection for left ankle degenerative joint disease.

7.  Entitlement to service connection for claimed nerve damage of the left arm and right arm.

8.  Entitlement to service connection for claimed nerve damage of the left leg and right leg.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2005 and March 2010 by the RO.  

In the June 2005 rating decision, the RO denied reopening of the claim of service connection for a lumbar spine disorder.  

In the March 2010 rating decision, the RO continued the ratings assigned for the service-connected bilateral knees and right ankle disability.

The Board remanded the case for additional in November 2010, July 2012, and July 2013, at which time it was remanded for further development.  It is now returned to the Board.

A review of the Virtual VA paperless claims processing system reveals that it contains the January 2011 Statement of the Case referable to the increased rating issues on appeal.  

Further, this appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of an earlier effective date for the grant of service connection for left ankle degenerative joint disease, and service connection for nerve damage in the left arm, right arm, left leg and right leg are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The currently demonstrated lumbar spine degenerative changes is not shown to have been due to an injury or other event of the Veteran's period of active service or to have been caused or aggravated by the service-connected bilateral knee disability or right ankle disability.  

2.  The Veteran is not shown to have manifested complaints or findings referable to a chronic low back disorder, to include arthritis, during service or for many years thereafter.

3.  The service-connected right knee disability is not shown to be manifested by a limitation of flexion to 30 degrees or less or a limitation of extension to 15 degrees or more; nor is any recurrent subluxation or instability demonstrated.

4.  The service-connected left knee disability is not shown to be manifested by a limitation of flexion to 30 degrees or less or a limitation of extension to 15 degrees or more; nor is any recurrent subluxation or instability demonstrated.

5.  The service-connected right ankle degenerative changes is shown to be productive of a disability picture manifested by a functional loss due to pain that more closely approximates that of marked limitation of motion.



CONCLUSIONS OF LAW

1.  The Veteran's low back disability manifested by degenerative disc disease is not due to disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein; nor is any proximately due to or the result of service-connected disability. .  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5010 (2014).

3.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5010 (2014).

4.  The criteria for the assignment of rating of 20 percent, but no more for the service-connected right ankle disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.59, 4.71a including Diagnostic Codes 5010-5271 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For the service connection claim, the duty to notify was satisfied by letters sent to the Veteran in March 2006.  The claim was last adjudicated in June 2014. 

Concerning the claim for the increase rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in January 2010.  The claim was last adjudicated in April 2014.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  

It has been documented in the record that attempts have been made to retrieve the Veteran's complete service treatment records.  A formal finding of unavailable was made in March 2007 and documented efforts undertaken to retrieve service treatment records, to include various responses to the National Personnel Records Center which yielded negative responses.  The Board is cognizant of its heightened duty when such records are missing.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The claims file contains the Veteran's available service treatment records, as well as post-service reports of VA examination and identified private treatment, and his records from the Social Security Administration.


As requested by the prior remands, VA obtained addendum medical opinions and updated VA treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


II.  Service connection 

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


A.  Lumbar Spine

The Veteran avers that his lumbar spine disability is due to an altered gait as the result of his service-connected right and left knee and right ankle disabilities (March 2004 statement).

In the alternative, the Veteran asserts that that service connection should be established on a direct basis due to injuries sustained in service.  Specifically, the Veteran asserts that he fell from a two story window and landed on his back in service.

A January 1985 VA examination for rheumatoid arthritis of the knees noted that the Veteran's back was not tender.

A July 1996 radiologic report showed degenerative articular facet changes without disc degeneration or disc herniation or spinal stenosis.

In a Veteran 2003 letter, a fellow service member indicated that the Veteran did not complain at the time of his in-service fall.

An October 2005 VA treatment record noted an MRI of the back was normal.

The Veteran was afforded a VA examination in May 2011.  He reported having had constant low back pain since an April 2010 motor vehicle accident.  An examination revealed a normal gait.  As noted by the Board in July 2012, the examiner did not contemplate the Veteran's complaints of back pain prior to 2009 and this examination was remanded for an addendum.  

The Veteran was afforded a VA examination in August 2012 and reported having an in-service history of falling two stories in service.  He reported being on bed rest for 6 weeks and returning to active duty for 9 more years.  The Veteran reported that he had been having back trouble since 1978.  

The VA August 2012 examiner opined that the Veteran's back disability was less likely as not due to a claimed in-service injury.  He reasoned that the service treatment records and post-service medical records did not discuss an in-service  back injury.  

The examiner indicated that he considered lay statements about the in-service fall, but added that the Veteran did not complain of back troubles in service, according to the lay statement.  He based his opinion on the gap in the record from service until mid-2002 for chronic low back pain and the lack of continuity of care.

In an August 2013 VA examination, the examiner opined that the Veteran's low back disability was less likely than not due to or aggravated by his service-connected bilateral knee and right ankle conditions.  He reasoned that the Veteran was not seen for a low back condition until 2009 after falling on a wet floor, approximately 26 years after he stated he fell in service.  

The August 2013 examiner noted that the Veteran was in a motor vehicle accident in May 2010 and then had an MRI with a diagnosis of disc protrusion and bulge of the lumbar spine.  The examiner noted that  the Veteran did not have gait irregularities on initial examination in 2011, but such were present on examination 2012.  

The examiner noted that the post-service incidents were when the Veteran started to complain of back problems and were most likely the cause of his problems.  He stated that there was no evidence of continuity of care for the low back in the years proximate to service. 

In an addendum to the August 2013 VA examination, signed in October 2013, the VA examiner stated that it was less likely as not that the low back condition was due to or aggravated by the left ankle condition.  He stated that the rationale was the same as for the knees and right ankle.  

In a May 2014, a VA examiner noted his review of the previous opinion, examinations, the available medical records including those in  VBMS, and lay statements.  The examiner stated that the lumbar degenerative disc disease was less likely than not proximately due to, the result of, or aggravated by the service-connected bilateral knees and bilateral ankles.  

As a rationale, the examiner stated that there was no medical literature that supported an association -- causal or permanent worsening of the thoracolumbar spine due to a knee or ankle disability without or without an altered or antalgic gait.  He stated that degenerative disc disease of the spine was not caused by the ankles and knee disorder of related gait abnormalities.


Analysis 

After carefully reviewing the entire record, the Board finds that the claim of service connection for a low back disorder must be denied.  The Veteran is not shown to have had a chronic lumbar spine disorder during service or for many years thereafter; and there is no evidence of arthritis manifested to a compensable degree within one year following discharge from service.

A prolonged period without a complaint or finding of low back pain, and the lack of clinical findings relating to the back, factor against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

None of the probative evidence supports a finding of a relationship between the Veteran's service and his back disorder.  The only medical opinions of record weigh against the claim.

The Board has also considered the Veteran's written statements to the effect that he has experienced these symptoms continuously since service and that his low back pain is secondary to his service-connected disabilities to the knees or ankles.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In this case, the Board finds the preponderance of the evidence is against the claim.  To the extent that the Veteran submitted a statement from another service member that he suffered a fall during service, the Veteran also was noted not to have complained of back pain in service.  

In addition, as noted by the VA examination reports, he did not identify continuous back symptoms after service.  Rather, the Veteran indicated onset of back pain following recent motor vehicle accidents. 

Additionally, the evidence does not establish that the current lumbar spine disorder is related to an event or incident of the Veteran's period of active service or was caused or aggravated by a service-connected disability.

To the extent that the Veteran asserts that his current back pain was due an injury in service or was caused or aggravated by his service-connected knee or ankle disabilities, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

However, the probative value of the Veteran's general assertions is outweighed by the probative value of the specific, reasoned opinions of the VA examiner who performed the VA examinations and the May 2014 review of the record.

In addition, neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


III.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, uniform ratings are warranted throughout the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. 

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 


A.  Right and Left knees

The service-connected right and left knee disabilities are currently evaluated under Diagnostic Code 5010.

Diagnostic Code 5010, referring to traumatic arthritis, provides for ratings under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Based on the evidence of record, the knee disabilities may also potentially be rated under Diagnostic Codes 5257, 5260, 5261, or 5263.  There is no evidence of ankylosis or cartilage impairment that would suggest a rating under Diagnostic Code 52556, 5258, or 5259.

Under Diagnostic Code 5257, where there is slight recurrent subluxation or lateral instability, a 10 percent rating may be assigned.  A 20 percent evaluation will be assigned for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 pertains to limitation of flexion of the leg.  This code provides that flexion limited to 45 degrees warrants a 10 percent evaluation and flexion limited to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 pertains to limitation of extension of the leg.  This code provides that extension limited to 10 degrees warrants a 10 percent evaluation, and, extension limited to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).

VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The Board notes there are other diagnostic criteria for rating knee disabilities.  However, these criteria do not allow for ratings in excess of 10 percent, or the objective evidence of record does not contain any of the relevant findings: ankylosis of the knee (rated under Diagnostic Code 5256); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263). 38 C.F.R. § 4.71a.   As such, ratings under these Diagnostic Codes are not applicable.

On VA examination in May 2011, the Veteran was noted to have had bilateral knee flexion to 120 degrees and extension limited to only 5 degrees.  There was no objective evidence of pain following repetitive motion or changes in ranges of motion after repetitive motion testing.

On VA examination in January 2010, the Veteran reported having swelling, instability, giving away, locking, fatigability, stiffness and weakness.  He reported using crutches as needed as well as a cane.  The report noted no dislocation, subluxation or inflammatory arthropathy.  He denied any periods of incapacitation in the preceding 12 months.  

The examiner noted the Veteran was noncooperative due to stated pain in regards to range of motion testing.  There was no instability or laxity noted.  He was noted to walk with an antalgic gait.  

The Veteran was noted to have had bilateral knee flexion to 80 degrees actively and extension to 0 degrees with pain and no changes of range of motion upon repetition.  The examiner noted grossly exaggerated pain response and noted the Veteran was evidenced to have flexion of the knee to at least 90 degrees when putting on his clothing.

On VA examination in April 2014, the Veteran reported having a constant dull pain in both knees.  He reported having swelling after walking 50 feet and difficulty with stairs due to his knees buckling.  Right and left knee flexion were to 90 degrees with pain.  Right and left knee extension were to 0 degrees with no objective evidence of pain.  There was no additional limitation in range of motion after repetitive-use testing.  

The noted additional functional loss was that of less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing.  The Veteran had pain on palpation.  Muscle strength testing on knee flexion and extension had active movement against some resistance.  Joint stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  

The Veteran denied having any other tibial or fibular impairment.  There was no meniscal condition.  There was no evidence or report of joint replacement or other surgical procedures.  The Veteran reported the constant use of a walker mostly for his back, but for his knees as well.  The noted functional impact was the Veteran reported his knees were unstable and standing and walking caused more pain.


Analysis

Based on a careful review of the evidence of record, the Board finds that the claims for increased evaluations for the service-connected left and right knee disabilities on the basis of limitation of motion must be denied.

The Veteran has appealed the assignment of the 10 percent evaluations for the right and left knee disabilities.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's examination showed a painful motion with a limitation of flexion to 80 degrees at worst and no more than a limitation of extension to 5 degrees to support the assignment of a 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  

Significantly, to the extent that the Veteran had pain on motion, such pain did not functionally limit flexion to 30 degrees or less or extension to 15 degrees or less.  Rather, the examinations disclosed that he retained flexion and extension that was better than 30 degrees and 15 degrees, respectively.

Considering the DeLuca criteria, the evidence does not support a higher rating under either Diagnostic Code 5260 or 5261 based on of changes due to including additional range of motion loss due to fatigue, weakness, or incoordination following repetitive motion testing.  DeLuca, 8 Vet. App. at 204-07.  Indeed, the Veteran demonstrated no changes in range of motion after repetitive testing.

The Board has considered whether a separate rating is warranted under Diagnostic Code 5257 on the basis of instability.  The Veteran reported having some instability and buckling when using stairs. The Veteran is competent to report these symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Notwithstanding, the VA examinations of record did not show instability or recurrent subluxation.  Stability testing has been repeatedly described as normal, and the objective findings outweigh the lay evidence in this case.  Thus, a separate rating under Diagnostic Code 5257 is not warranted.  

The Board has considered the Veteran's statements, regarding the severity of his bilateral knee pain and the functional impact of these disabilities.  The Veteran has been granted 10 percent ratings based on functional impairment resulting from the disabilities.  As explained, the objective evidence shows that he did not have sufficient functional impairment to warrant a higher rating for either knee. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).  


B.  Right Ankle

The service-connected right ankle disability is currently evaluated under Diagnostic Code 5010-5271.

The Board notes that hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.

Diagnostic Code 5271 pertains to limited motion of the ankle.  A 10 percent evaluation is assigned where there is moderate limitation of motion, and a maximum 20 percent evaluation is assigned where there is marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

The Board notes that the terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In evaluating range of motion values for the ankle, the normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).

The Board notes there are other pertinent diagnostic criteria for rating ankle disabilities.  However, these criteria do not allow for ratings in excess of 10 percent, or the objective evidence of record does not contain any of the relevant findings: ankylosis of the ankle (Diagnostic Code 5270); ankylosis of subastragal or tarsal joint (Diagnostic Code 5272); malunion of os calcis or astragalus (Diagnostic Code 5273); astragalectomy (Diagnostic Code 5274).

The VA treatment records showed complaints of swelling in the ankles and pain throughout a normal range of motion.

On VA examination in September 2009, the Veteran reported having stiffness and swelling.  He denied any instability and giving away.  He reported the intermittent use of a cane and the ability to walk more than a quarter of a mile.  Range of motion testing revealed right dorsiflexion to 20 degrees and right plantar flexion to 40 degrees.  There was no objective evidence of pain following repetitive motion testing nor any additional limitation noted. 

On VA examination in May 2011, the Veteran performed dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  There was no objective evidence of pain following repetitive motion or changes in ranges of motion after repetitive motion testing.  The examiner noted no joint ankylosis and a normal gait.  The examiner noted there were mild to moderate effects on the usual daily activities and severe effects on exercise.

On VA examination in April 2014, the Veteran reported having a constant dull pain across the entire ankle.  Walking and standing made the pain worse.  He had difficulty going up and down stairs.  He reported having flare-ups.  Right ankle plantar flexion was performed to 30 degrees with pain, and dorsiflexion was performed to 10 degrees with pain.  Significantly, the range of motion was unchanged after repetitive emotion testing.  

The examiner noted additional functional loss of less movement than normal, pain on movement, swelling, interference with sitting, standing, and weight-bearing.  

There was pain on palpation.  Muscle strength testing on ankle plantar flexion and dorsiflexion had active movement against some resistance.  There was no instability or ankylosis.  

The Veteran reported a past history of shin splints but denied present symptoms.  He reported constant use of a walker to stabilize his ankles.  The examiner noted the functional impact of the ankle disability was that the Veteran has difficulty standing and walking on his ankles.


Analysis

After a review of the evidence of record, the Board finds that an increase rating for the service-connected right ankle disability is warranted.  

The Board has considered whether the Veteran is entitled to an evaluation in excess of 10 percent at any point during the period of the appeal.  On examination in April 2009, he displayed 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  Then, on examination in February 2014, he had 10 degrees of dorsiflexion and 40 degrees of plantar flexion.

The Board is cognizant that the Veteran continues to experience pain in his right ankle and has been shown to have some additional functional impairment due to pain to include less movement than normal, swelling, interference with sitting, and pain on motion.  

Thus, on this record, the service-connected left ankle disability is shown to nearly resemble that of marked functional loss with pain is considered.  

In light of the Veteran's complaints of right ankle pain, and evidence of pain on motion, the Board finds the service-connected right ankle disability warrants a 20 percent rating, but no higher as there is showing of ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.


IV. Extraschedular Considerations

The Board has also considered whether the service-connected right ankle and bilateral knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the rating criteria for bilateral knee and right ankle disabilities disabilities reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The criteria contemplates his painful range of motion and use of assistive devices.

The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is service connected for the degenerative joint disease of the right knee (10 percent), degenerative joint disease of the left knee(10 percent); and degenerative joint disease of the right ankle (20 percent).

However, he has not alleged any additional functional impairment caused by the collective impact of these disabilities, nor is there any evidence of record indicating that any service-connected disability has further impacted these disabilities in any way that is not already considered by the rating criteria.  

During the course of this appeal, the Veteran has not alleged any additional symptomatology which are entitled to service connection, but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required.



ORDER

Service connection for a lumbar spine disorder is denied.

An increased rating in excess of 10 percent for the service-connected right knee injury with degenerative joint disease is denied.

A rating in excess of 10 percent for the service-connected left knee injury with degenerative joint disease is denied.

An increased rating of 20 percent, but no higher for the service-connected right ankle degenerative joint disease is granted, subject to the regulations governing the payment of monetary awards.



REMAND

Following the July 2012 grant of service connection for left ankle degenerative joint disease, the Veteran indicated his intent to appeal the decision and the effective date assigned for the grant of service connection for the left ankle disability.  See August 2012 statement.  The Board considers this statement a Notice of Disagreement (NOD).  No Statement of the Case (SOC) was issued in response to this NOD. 

In August 2013, the RO issued a rating decision that denied a claim of service connection for nerve damage in the left arm, right arm, left leg and right leg.  The Veteran filed a new claim with regard to these issues in July 2014.  

As the July 2014 claim was received within 1 year of the August 2013 rating decision, the Board will consider this statement as a NOD with regard to these issues. 

On review, a remand is needed so that the AOJ can furnish a Statement of the Case on these issues.  

Furthermore, as a decision on the service connection claims could affect the outcome of the TDIU claimed before the Board; the claims are inextricably intertwined.  Thus, a remand is required with respect to the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a) (2014), and as it is VA's policy to grant a TDIU rating in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the AOJ should consider whether the claim for a TDIU rating should be sent to VA's Director of Compensation Service for extraschedular consideration (if schedular TDIU is still not met).  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, these remaining matters are remanded for the following action:

1.  The AOJ should issue a Statement of the Case addressing entitlement to an earlier effective date for the grant of service connection for left ankle degenerative joint disease, and entitlement to service connection for nerve damage in the left arm, right arm, left leg, and right leg.  If, and only if, the Veteran completes his appeal by filing a timely Substantive Appeal on these issues should they be returned to the Board for the purpose of appellate review.  38 U.S.C.A. § 7104 (West 2002).

2.  The AOJ also should provide all additional notification and undertake any development deemed warranted in connection with the claim for a TDIU rating, in accordance with pertinent legal authority.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  This should include adjudication of the TDIU claim, if applicable, or whether the claim for a TDIU rating should be referred to the Director of the Compensation Service for extraschedular consideration (if schedular TDIU is not met).  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


